The judgment of the court was pronounced by
Eustis, C. J.
This suit was instituted by Bannon, in his lifetime, against Abraham Barnett and John M. Robinson. Bannon died during the pendency of the suit; his curator was made a party plaintiff. Bannon was an absentee, residing in Arkansas; the curator was appointed in the parish of Carroll, under the act of 1838, authorizing the clerks of courts to appoint curators in certain cases. The suit was commenced by attachment against the property of Barnett. There was no service of process on Robinson. The plaintiff was non-suited in the court below, and has taken this appeal.
The cause of action set forth in the petition is, that Bannon was one of the sureties on certain bonds given by Robinson and Barnett, in Arkansas, for the purpose of effecting the release of certain property attached.
It is not pretended, that Bannon ever paid anything as the surety of these defendants. On the contrary, it appears that during the pendency of the suits on the attachment bonds against Bannon and Craig, his co-surety in the court of Arkansas, Bannon died, and no judgment was bad against his representatives, but judgment was rendered against Craig alone; the plaintiff taking a nonsuit as to the deceased.
Craig may have a right of action for indemnity against the principals in the bond ; but the curator of Bannon, appointed in this State, cannot maintain this suit under our attachment laws.
The judgment of the district court is therefore affirmed, with costs.